UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1753


MAHBOBEH SHARIATI,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF JUSTICE, Civil Torts Division; UNITED
STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF
VIRGINIA; UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF VIRGINIA; H. JASON GOLD, Trustee; DYLAN G. TRACHE, PA,
Trustee,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:18-cv-01067-TSE-TCB)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Mahbobeh Shariati, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mahbobeh Shariati appeals the district court’s order denying her motion to vacate a

proof of claim filed by a creditor who is not a party to the proceeding below. We have

reviewed the record and find no reversible error. Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by the district court. See

Shariati v. United States Dep’t of Justice, No. 1:18-cv-01067-TSE-TCB (E.D. Va., June

11, 2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2